DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
MEDIA SCANNING ASSEMBLIES COMPRISING A C-SHAPED MEDIA PATH THAT FEEDS A SHEET FROM A LOWER INPUT TRAY TO AN OUTPUT TRAY ABOVE THE INPUT TRAY WHERE A FIRST SIDE OF A MEDIUM IS READ BY A SCANNER PLACED IN THE LOWER HOUSING AND THE SECOND SIDE OF THE MEIDUM IS READ BY THE UPPER HOUSING THAT INCLUDES THE INPUT TRAY AND OUTPUT TRAY.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the platen" in ll. 9, 11 and 16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this phrase to -- the transparent platen --.  This same issue is present in claims 3, 7, 10, 14 and 15.  Claims 2, 4-6, 8, 9 and 11-13 are rejected based on their dependency.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first scanning device, second scanning device and printing assembly in claims 1, 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausbruckner (US Pub 2012/0188617) in view of Westcott ‘994 (US Pub 2012/0274994).

CLAIMS  
What is claimed is:  

Re claim 1: Klausbruckner teaches a media scanning assembly comprising: 


[0028] Under side 111 of ADF 180 includes different members in the regions corresponding to ADF scanning and manual scanning. In the manual scanning region corresponding to second portion 148 of transparent platen 145, a pressing plate 114 is affixed to under side 111. Pressing plate 114 can be compressible and/or it can be resiliently mounted on under side 111 so that when ADF 180 is lowered over an item to be manually scanned, the item is pressed against support surface 144 of transparent platen 145. Pressing plate 114 typically has a white surface to serve as an optical background and reference for scanning as scan assembly 150 is moved to scan the item. In the ADF scanning region corresponding to first portion 147 of transparent platen 145, under side 111 includes a transporter, such as a portion of a large roller 187 that is rotated in rotation direction 185 in order to move the document into contact with the support surface 144 of transparent platen 145 at the first portion 147 where scan assembly 150 is parked at a parking position for ADF scanning. Also in the example of FIG. 4, a document downward guide 126 is located between pressing plate 114 and large roller 187. As the document is fed from input tray 182 through a slot (not shown) in under side 111, document downward guide 126 directs the document down toward the support surface 144 of the transparent platen 140 and large roller 187 (or other transporter) moves the document across first portion 147 for scanning. Unlike the prior art, the ADF 180 of the embodiment of FIGS. 4 and 5 does not turn the document over before moving it across first portion 147 of transparent platen 145 for scanning. Thus documents are loaded in the input tray scan side down, similar to the orientation for loading for manual scanning. 

[0029] After the document moves across first portion 147 of transparent platen 145 it needs to be lifted up and directed into a slot (not shown) in under side 111 for moving the document away from contact with the transparent platen 145 and onto output tray 184. In the example shown in FIG. 4, a document lifting surface 120 is incorporated into frame 136 of scanning apparatus 130 and is located near the edge 149 (and beyond edge 149) of transparent platen 145. Document lifting surface 120 has 


    PNG
    media_image1.png
    677
    492
    media_image1.png
    Greyscale


an input tray disposed vertically lower than the output tray (e.g. the input tray (182) is used to feed a sheet to a scanner, which is taught in ¶ [28] above.); and 
a flatbed scanning assembly coupled to the media feeder assembly, the flatbed scanning assembly comprising: a transparent platen (e.g. a flatbed scanning assembly 


    PNG
    media_image2.png
    670
    490
    media_image2.png
    Greyscale


a second scanning device to move relative to the platen (e.g. the scan assembly is used to scan a document and moves relative to the platen, which is taught in ¶ [29] above.); 
wherein the media feeder assembly comprises a media path that extends from the input tray, across a portion of the platen, to the output tray (e.g. figure 5 shows a media path (183) in figure 5 above that extends from the input tray, across the platen and to the output tray, which is taught in ¶ [26].); and 



wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the second scanning device (interpretation: a second or lower scanning device to scan a second side of the media, which is disclosed on pages 3 and 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) is to scan a second side of the media through the platen (e.g. the MFP or scanner feeds a sheet along a path (183) from the input tray to the output tray so that the input portion (147) is used to scan a second side of a media through the platen, which is taught in ¶ [28] and [29] above.).

However, Klausbruckner fails to specifically teach the features of a first scanning device; and 


However, this is well known in the art as evidenced by Westcott.  Similar to the primary reference, Westcott discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Westcott teaches a first scanning device (interpretation: the first or upper scanning device to scan a first side of a media, which is disclosed on page 3.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) (e.g. the scanner discloses a scanner first camera that is used to scan a first surface of a sheet, which is taught in ¶ [45].); and 
[0044] Referring now to the drawings, FIG. 8 shows a side view cross section through a scanner 100 of a preferred embodiment of the present invention. A back side of the scanner 121, opposite the front side, is to the right in FIG. 8. The scanner is comprised of a stationary base portion 122, a moveable pod portion 120 and a moveable output tray/flatbed cover 20. Pod portion 120 and output tray/flatbed cover 20 can both pivot or rotate relative to each other and together they can pivot/rotate relative to base portion 122, at horizontal hinge axis 124 created by hinge mechanisms described below. The output tray 20 is at an open position when it is rotated upward (see FIGS. 10 and 11) and is in a closed position when it is rotated downward and is adjacent to the flatbed scanner, as is shown in FIG. 8. Scanner 100 provides duplex, sheet fed, C-shaped scanning and flatbed scanning functions. The sheet fed scanner input tray, output tray and the flatbed cover are all situated to face forward toward the human operator located in front of scanner 100, which is to the left in FIG. 8. FIG. 9 illustrates a perspective view of the scanner shown in FIG. 8 with like numerals indicating like elements. 



    PNG
    media_image3.png
    309
    449
    media_image3.png
    Greyscale




Therefore, in view of Westcott, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a first scanning device; and wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media, incorporated in the device of Klausbruckner, in order to allow scanning of a sheet with scanners on both sides of the path at one time instead of refeeding a sheet, which reduces scan time (as stated in Westcott ‘994 ¶ [04]).  

Re claim 2. The teachings of Klausbruckner in view of Westcott are disclosed above. 
Klausbruckner teaches the media scanning assembly of claim 1, comprising a first housing pivotably coupled to a second housing, wherein the media feeder assembly is supported by the first housing, and wherein the flatbed scanning assembly is supported by the second housing (e.g. as seen in figure 4, the first housing (180) contains the media feeder assembly components and pivots with the second housing (132) that contains the flatbed scanning components, which is taught in ¶ [28] and [29] above.).  

Re claim 3: The teachings of Klausbruckner in view of Westcott are disclosed above.


[0031] Many other details of the embodiment of FIGS. 4 and 5 are similar to the prior art multifunction printer of FIGS. 1 and 2 described above. In particular, ADF 180 can be attached to scanning apparatus body 132 of scanning apparatus 130 by a hinge 112, so that the under side 111 of ADF 180 can function as a lid for scanning apparatus 130. The surface of scanning apparatus body 132 that is covered by under side 111 of ADF 180 when ADF 180 is closed includes a frame 136. Transparent platen 145 (typically a flat piece of glass) is held within the frame 136. The front of scanning apparatus 130 is cut away in FIG. 4 in order to show movable scan assembly 150 below transparent platen 145. Scan assembly 150 includes a photosensor array 152 (such as a contact image sensor) extending the width of the transparent platen 145, and a light source 156 that illuminates a scan line of a document or other item (not shown) that is placed on top of transparent platen 145. A light guide and other optics (not shown) can also be included in scan assembly 150. Scan assembly 150 is moved back and forth along scanning guide 134 in scanning direction 135 across the length of transparent platen 145 in order to scan the document or other item, receiving reflected light from the item through the transparent platen 145 scan line by scan line and converting the reflected light into electrical signals. A controller (not shown) converts the electrical signals into digitized data to form a digitized image of the item. Scanning guide 134 can be a round rail, a rack and pinion or other guiding member that can use the power of a motor (not shown) to provide a linear motion along the scanning direction 135. The printing apparatus 190 can be an inkjet printer, for example.



However, Klausbruckner fails to specifically teach the feature of the media scanning assembly of claim 3, wherein the first scanning device is disposed within the first housing.  
However, this is well known in the art as evidenced by Westcott.  Similar to the primary reference, Westcott discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Westcott teaches wherein the first scanning device is disposed within the first housing (e.g. the moveable pod portion (120) contains an area that has output tray and a first scanning camera that scans a page, which is taught in ¶ [44] above and illustrated in figure 8.).

Therefore, in view of Westcott, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first scanning device is disposed within the first housing, incorporated in the device of Klausbruckner, in order to allow scanning of a sheet with scanners on both sides of the path at one time instead of refeeding a sheet, which reduces scan time (as stated in Westcott ‘994 ¶ [04]).  

Re claim 5: The teachings of Klausbruckner in view of Westcott are disclosed above.
Klausbruckner teaches the media scanning assembly of claim 4, wherein the media path is to flip to the media between the input tray and the output tray (e.g. the media is fed faced down and is output face up based on the flip of the sheet using the media 

[0036] Ignoring the duplexing functions shown in FIG. 7, the cross-sectional view of FIG. 7 is also useful for comparing document movement by rotational movement of large roller 187 in embodiments of the present invention relative to the large roller 74 in the prior art shown in FIG. 3. In particular in some embodiments of the invention having an ADF transporter including a large roller 187, a lead edge of the document is rotationally advanced by the large roller by an angular amount of less than 120 degrees (approximately 90 degrees in the example of FIG. 7) before the lead edge of the document is in contact with the portion 147 of the support surface 144 of the transparent platen 145. By comparison, in the prior art of FIG. 3, the lead edge of the document is rotationally advanced by large roller 74 by approximately 180 degrees before the lead edge of the document is in contact with platen glass 40. 
[0037] In addition, with reference to FIG. 7 (and ignoring the duplexing functions), in some embodiments of the invention having an ADF transporter including a large roller 187, a lead edge of the document is rotationally advanced by the large roller 187 by an angular amount of less than 180 degrees (approximately 125 degrees in the example of FIG. 7) before the lead edge of the document is in contact with the document lifting surface 120. By comparison, in the prior art of FIG. 3, the lead edge of the document is rotationally advanced by the large roller 74 by an angular amount by approximately 195 degrees before the lead edge of the document is in contact with pickup unit 76. 
 
Re claim 6: The teachings of Klausbruckner in view of Westcott are disclosed above.
However, Klausbruckner fails to specifically teach the feature of the media scanning assembly of claim 5, wherein the output tray is offset from the input tray in a lateral direction so that a majority of the input tray is exposed as viewed in a vertical direction.  

Westcott teaches wherein the output tray is offset from the input tray in a lateral direction so that a majority of the input tray is exposed as viewed in a vertical direction (e.g. as seen in figures 8 and 9, the majority of the input tray is exposed when viewing the tray from the vertical direction.  Figures 8 and 9 are explained in ¶ [44] and [45] above.).
Therefore, in view of Westcott, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the output tray is offset from the input tray in a lateral direction so that a majority of the input tray is exposed as viewed in a vertical direction, incorporated in the device of Klausbruckner, in order to allow a user to see more of the input tray exposed when viewing from the vertical direction, which allows a user to see how the page is being fed that can aid in preventing a more serious feeding problem (as stated in Westcott ¶ [11]).  


Re claim 7: Klausbruckner teaches a printing and scanning device, comprising: 
a printing assembly (interpretation: a printing assembly coupled to media scanning assembly, may comprise any suitable device for placing or affixing an image onto a piece of media, such as an inkjet printer, or laser printer, which is disclosed on page 7.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.) to print images on pieces of print media 

[0031] Many other details of the embodiment of FIGS. 4 and 5 are similar to the prior art multifunction printer of FIGS. 1 and 2 described above. In particular, ADF 180 can be attached to scanning apparatus body 132 of scanning apparatus 130 by a hinge 112, so that the under side 111 of ADF 180 can function as a lid for scanning apparatus 130. The surface of scanning apparatus body 132 that is covered by under side 111 of ADF 180 when ADF 180 is closed includes a frame 136. Transparent platen 145 (typically a flat piece of glass) is held within the frame 136. The front of scanning apparatus 130 is cut away in FIG. 4 in order to show movable scan assembly 150 below transparent platen 145. Scan assembly 150 includes a photosensor array 152 (such as a contact image sensor) extending the width of the transparent platen 145, and a light source 156 that illuminates a scan line of a document or other item (not shown) that is placed on top of transparent platen 145. A light guide and other optics (not shown) can also be included in scan assembly 150. Scan assembly 150 is moved back and forth along scanning guide 134 in scanning direction 135 across the length of transparent platen 145 in order to scan the document or other item, receiving reflected light from the item through the transparent platen 145 scan line by scan line and converting the reflected light into electrical signals. A controller (not shown) converts the electrical signals into digitized data to form a digitized image of the item. Scanning guide 134 can be a round rail, a rack and pinion or other guiding member that can use the power of a motor (not shown) to provide a linear motion along the scanning direction 135. The printing apparatus 190 can be an inkjet printer, for example. 

a media scanning assembly coupled to the printing assembly (e.g. figures 4 and 5 show a scanner assembly coupled to the printer assembly used to print, which is explained in ¶ [31].), wherein 
the media scanning assembly comprises: 

an input tray disposed vertically lower than the output tray (e.g. the input tray (182) is used to feed a sheet to a scanner, which is taught in ¶ [28] above.); and 
a flatbed scanning assembly coupled to the media feeder assembly, the flatbed scanning assembly comprising: a transparent platen (e.g. a flatbed scanning assembly is coupled to the media feeder that feeds a document from the input tray, which is shown in figure 4 and taught in ¶ [28] above.  The MFP contains a transparent platen that is used for the scanning, which is also taught in ¶ [28] above.); and 
a second scanning device to move relative to the platen (e.g. the scan assembly is used to scan a document and moves relative to the platen, which is taught in ¶ [29] above.); 
wherein the media feeder assembly comprises a media path that extends from the input tray, across a portion of the platen, to the output tray (e.g. figure 5 shows a media path (183) in figure 5 above that extends from the input tray, across the platen and to the output tray, which is taught in ¶ [26] above.); and 
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the second scanning device is to scan a second side of the media through the platen (e.g. the MFP or scanner feeds a sheet along a path (183) from the input tray to the output tray so that the input portion (147) is used to scan a second side of a media through the platen, which is taught in ¶ [28] and [29] above.).  


However, this is well known in the art as evidenced by Westcott.  Similar to the primary reference, Westcott discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Westcott teaches a first scanning device (e.g. the scanner discloses a scanner first camera that is used to scan a first surface of a sheet, which is taught in ¶ [45] above.); and 
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media (e.g. the sheet is advanced from the input tray to the output tray and is scanned by the camera (18) that can be considered as the first scanning device, which is taught in ¶ [45] above.).

Therefore, in view of Westcott, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a first scanning device; and wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the first scanning device is to scan a first side of the media, incorporated in the device of Klausbruckner, in order to allow scanning of a 

Re claim 8: The teachings of Klausbruckner in view of Westcott are applied to independent claim 7 above. 
Claim 2 is similar to claim 8.  Please refer to the rationale of claim 2 for the rejection of claim 8.

Re claim 9: The teachings of Klausbruckner in view of Westcott are applied to dependent claim 8 above.
Klausbruckner teaches the printing and scanning device of claim 8, wherein the printing assembly comprises a printing assembly housing, and wherein the second housing is fixably coupled to the printing assembly housing (e.g. a printing assembly is contained in a housing (190) that is connected below the housing for the scanner and platen area (132), which is described in ¶ [31] above and seen in figures 4 and 5.).  


Re claim 10: The teachings of Klausbruckner in view of Westcott are applied to dependent claim 9 above. 
Claim 3 is similar to claim 10.  Please refer to the rationale of claim 3 for the rejection of claim 10.


Claim 4 is similar to claim 11.  Please refer to the rationale of claim 4 for the rejection of claim 11.

Re claim 12: The teachings of Klausbruckner in view of Westcott are applied to dependent claim 11 above.
Claim 5 is similar to claim 12.  Please refer to the rationale of claim 5 for the rejection of claim 12.

Re claim 13: The teachings of Klausbruckner in view of Westcott are applied to dependent claim 12 above.
Klausbruckner teaches the printing and scanning device of claim 12, wherein the transparent platen comprises a pane of glass (e.g. the platen is comprised of glass, which is taught in ¶ [31] above.).  

Re claim 14: Klausbruckner teaches a media scanning assembly comprising: 
a flatbed scanning assembly comprising a transparent platen (e.g. a flatbed scanning assembly is coupled to the media feeder that feeds a document from the input tray, which is shown in figure 4 and taught in ¶ [28] above.  The MFP contains a transparent platen that is used for the scanning, which is also taught in ¶ [28] above.) and 

a media feeder assembly coupled to the flatbed scanning assembly, wherein the media feeder assembly comprises: an output tray (e.g. the media output tray (184) is used to receive a scanned document, which is taught in ¶ [29].  In addition, the input tray is coupled to a body that contains a flatbed scanning components, which is taught in ¶ [28] and [29] above and seen in figures 4 and 5 above.); 
an input tray disposed vertically lower than the output tray (e.g. the input tray (182) is used to feed a sheet to a scanner, which is taught in ¶ [28] above.); 
a media path extending from the input tray, across a portion of the platen, to the output tray (e.g. figure 5 shows a media path (183) in figure 5 above that extends from the input tray, across the platen and to the output tray, which is taught in ¶ [26] above.); and 
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the lower scanning device is to scan a second side of the media through the platen (e.g. the MFP or scanner feeds a sheet along a path (183) from the input tray to the output tray so that the input portion (147) is used to scan a second side of a media through the platen, which is taught in ¶ [28] and [29] above.); and 
wherein the media path is to flip the media between the input tray and the output tray (e.g. the media is fed faced down and is output face up based on the flip of the 

However, Klausbruckner fails to specifically teach the features of an upper scanning device; 
wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the upper scanning device is to scan a first side of the media.

However, this is well known in the art as evidenced by Westcott.  Similar to the primary reference, Westcott discloses multiple scanner devices to scan multiple sides of a sheet (same field of endeavor or reasonably pertinent to the problem).    
Westcott teaches an upper scanning device (e.g. the scanner discloses a scanner first camera that is used to scan a first surface of a sheet, which is taught in ¶ [45].); and 

wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the upper scanning device is to scan a first side of the media (e.g. the sheet is advanced from the input tray to the output tray and is scanned by the camera (18) that can be considered as the first scanning device, which is taught in ¶ [45] above.).


wherein the media feeder assembly is to advance media along the media path from the input tray to the output tray so that the upper scanning device is to scan a first side of the media, incorporated in the device of Klausbruckner, in order to allow scanning of a sheet with scanners on both sides of the path at one time instead of refeeding a sheet, which reduces scan time (as stated in Westcott ‘994 ¶ [04]).  

Re claim 15: The teachings of Klausbruckner in view of Westcott are applied to independent claim 14 above.
Klausbruckner teaches the media scanning assembly of claim 14, wherein the media path disposed within an upper housing, wherein the platen and lower scanning device are disposed within a lower housing, and wherein the upper housing is rotatable relative to the lower housing to expose the platen (e.g. as seen in figure 4, the first housing (180) contains the media feeder assembly components and pivots with the second housing (132) that contains the flatbed scanning components, which is taught in ¶ [28] and [29] above.  The upper part of the scanner contains the media path that feeds the sheet, which is taught in ¶ [28] and [29] above.).  

	However, Klausbruckner fails to specifically teach the features of wherein the media path and upper scanning device are disposed within an upper housing.


Westcott teaches wherein the media path and upper scanning device are disposed within an upper housing (e.g. the scanner discloses a scanner first camera that is used to scan a first surface of a sheet, which is taught in ¶ [45].  This is disposed in the upper part of the scanner that is considered the upper part of the housing that rotates relative to the lower part of the housing, which is shown in figures 8 and 13.).

Therefore, in view of Westcott, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the media path and upper scanning device are disposed within an upper housing, incorporated in the device of Klausbruckner, in order to allow scanning of a sheet with scanners on both sides of the path at one time instead of refeeding a sheet, which reduces scan time (as stated in Westcott ‘994 ¶ [04]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards discloses the scanning of a document in a c-shaped scanner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672